        Case 1:19-cv-01032-VM Document 10 Filed 02/12/19 Page 1 of 2
          Case 1:19-cv-01032-VM Document 6 Filed 02/11/19 Page 1 of 2

                                                                   ! ','~-- . "~!''\ \'

                                                                                ;,, ' r
UNITED STATES DISTRICT COURT                                  l
SOUTHERN DISTRICT OF NEW YORK                                 i·   ~ LLCTR.ONICALLY FILED


FICA FRIO LIMITED,
                                                                           #,
                                                                             l lLEIJ:
                                                                                          :Zh~
                                                                                          T'   >2
                           Plaintiff,
                                                           No. 19 Civ. I 032 (VM)
        v.

JERRY SEINFELD,

                           Defendant.


                             STIPULATION AND                         ORDER

        IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for each of

the parties hereto that:


        I.      Defendant Jerry Seinfeld will waive service of the Complaint under Federal Rule

                of Civil Procedure 4(d), and that Defendant's time to answer, move against, or

                otherwise respond to the Complaint shall be extended up to and including April 2,

                2019;


        2.      This Stipulation does not constitute a general appearance by the Defendant and

                Defendant reserves his right to raise any jurisdictional, venue or other challenges

                to the Complaint;


        3.      No prior requests for extension have been made.
         Case 1:19-cv-01032-VM Document 10 Filed 02/12/19 Page 2 of 2
           Case 1:19-cv-01032-VM Document 6 Filed 02/11/19 Page 2 of 2



Dated: February 11, 2019                               Dated: February 11, 2019

BROWN RUDNICK LLP                                      GIBSON, DUNN & CRUTCHER LLP

By:       Isl David J. Molton (on consent) 1           By:     Isl Orin Snyder

David J. Molton                                        Orin Snyder
D. Cameron Moxley                                      David M. Kusnetz
Seven Times Square                                     200 Park A venue
New York, NY 10036                                     New York, NY 10166-0193
Telephone: (212) 209-4800                              Telephone: (212) 351-4000
Facsimile: (212) 209-480 I                             Facsimile: (212) 351-4035
dmolton@brownrudnick.com                               osnyder@gibsondunn.com
cmoxley@brownrudnick.com                               dkusnetz@gibsondunn.com

Attorneys for Plaintiff Fica Frio Limited              Attorneys for Defendant Jerry Seinfeld




IT IS SO ORDERED.



Dated/~~                          ,2019

                                                      Hon. Victor Marrero
                                                      United States District Judge




 1
     The parties are using electronic signatures with consent in accordance with Rule 8.5(b) of the
     Court's ECF Rules and Instructions.


                                                 2
